Wilson, C. J.
This matter comes before this court on the exceptions of Carter and Mileson to alleged rulings and findings of the Public Utilities Commission in granting a license to The Samoset Company under Chapter 211, Public Laws, 1923, the exceptions being certified to the Chief Justice under Sec. 55, Chap. 55, R. S.
Carter and Mileson is a corporation operating motor buses, for the carriage of passengers and was also a petitioner for a license to operate over the same route as that covered in the petition of The Samoset Company, a part of which route Carter and Mileson were already serving under a license previously granted.
The procedure is not provided in the acts vesting in the Public Utilities Commission the granting of licenses in such cases, except that questions of law may be raised on exceptions in the same manner as provided in Sec. 55 of Chap. 55, R. S. To be entitled to exceptions, one should in some way be a party to the proceedings. Parties having an interest and appearing in opposition should upon request be permitted to be joined, in order that their rights may be protected.
*143In the instant matter, by consent, the petitions of these parties were heard together and to give the right of exceptions to rulings on the petition of the other, each must be regarded as joined in opposition to the petition of the other, otherwise the right of exception of Carter and Mileson must be confined to rulings in the denying of its petition.
This court desires to further add, that the form of a bill of exceptions in such cases should, so far as possible, conform to the practice in the courts of law, Sec. 59, Chap. 55, R. S., Hamilton v. Water Co., 121 Maine, 422, and should be a summary statement of the contentions of the excepting party and, without referring to other documents or the evidence, except in cases where it is claimed that facts were found without any evidence, should show wherein the excepting party was aggrieved by the 'alleged rulings. This court should not be compelled to search through volumes of testimony or exhibits and schedules and tlie findings of the Commission, with which these cases are usually replete, to ascertain what rulings were made or wherein the party excepting was aggrieved. Feltis v. Power Co., 120 Maine, 101; Hamilton v. Water Co., supra.
This court has no power, as it is requested to do in brief of counsel, to review the entire proceedings before the Commission. It is expressly precluded from reviewing the findings of fact, unless they are made without any evidence to support them. It cannot review the judgment of the Commission as to public policy or the discretion vested in it under this statute. Maine Motor Coaches, Inc. v. Public Utilities Commission, 125 Maine, 63, 130 Atl., 866; Hamilton v. Water Co., supra.
As to how Carter and Mileson were aggrieved by the finding of the Commission the only complaints made in the bill of exceptions are: that the Public Utilities Commission should have taken into consideration the fact that a prior application of Carter and Mileson had been made for a license to operate over the route in question, and preference also should have been given it because it is now operating a motor bus over a part of the route, and that before The Samoset Company should receive a license, the parent company, the Maine Central R. R., should show; it was furnishing adequate service in a proper manner in the field it then occupied, viz., in operating the Bridgton & Saco River R. R., which was in a measure serving the terminals of the route described in the petition.
*144In so far as these complaints involve any rulings of law or imply a ruling by the Commission contrary to the interests of Carter and Mileson, they cannot be sustained; nor does it appear that the Commission did not take into consideration all the conditions assumed to exist in these complaints.
The question of which of these petitioners could best serve the public in view of all the existing circumstances is a matter left by the Legislature to the sound judgment and discretion of the Public Utilities Commission. It is not a judicial question subject to review by the courts. Hamilton v. Water Co., supra, In re Caribou Water Co., 121 Maine, 426.
As the bill of exceptions does not set forth any erroneous rulings of law, the exceptions must be overruled.

The Clerk of the Law Court will so certify to the Clerk of the Public Utilities Commission.